COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ERIC FLORES,                                                   No. 08-14-00078-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             383rd District Court
                                                §
 VICTOR PARRA AND                                             of El Paso County, Texas
 JOE SPENCER,                                   §
                                                               (TC # 2014DCM0606)
                        Appellees.              §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of jurisdiction. Finding that the severance order is an interlocutory order

which is not appealable, we dismiss the appeal for want of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute.       Lehmann v. Har-Con

Corporation, 39 S.W.3d 191, 195 (Tex. 2001); VNA, Inc. v. Figueroa, 403 S.W.3d 480, 481-82

(Tex.App.--El Paso 2013, no pet.); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997,

no pet.); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (West Supp. 2013)(authorizing appeals

from certain interlocutory orders).    The appellant, Eric Flores, is attempting to appeal a

severance order. Appellant filed a petition for injunctive relief in his parents’ divorce case
purportedly claiming that he has an interest in his parents’ property.1 The trial court entered an

order severing Appellant’s petition for injunctive relief from the divorce. The severance order is

an interlocutory order and there is no statutory provision authorizing an appeal from a severance

order. Accordingly, the severance order is not appealable. On March 14, 2014, the Clerk of the

Court notified the parties that the Court intended to dismiss the appeal for want of jurisdiction

unless any party could establish grounds for continuing the appeal. The notice required a

response within ten days, but no response has been filed. We therefore dismiss the appeal for

want of jurisdiction. See TEX.R.APP.P. 42.3(a).


May 30, 2014
                                          ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




1
  The divorce proceeding is styled In the Matter of the Marriage of Javier Vensor Flores Senior and Cynthia
Lorenza Flores (cause number 2014DCM0606). According to Appellant, the parties to the divorce are his parents.

                                                    -2-